Citation Nr: 0329747	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel




INTRODUCTION

The veteran served in active duty from May 1966 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating action of the RO.  The 
veteran was sent a notice of this decision in February 2002.  
The veteran submitted a notice of disagreement (NOD) in March 
2002.  A statement of the case (SOC) was issued to the 
veteran in August 2002.  A substantive appeal was received 
from the veteran in September 2002.


REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above-referenced 
criteria, the Board finds that further development of the 
claim on appeal is warranted.  In claims for disability 
compensation, the duty to assist shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002).  

The veteran served in Korea in 1966 to 1967 as in infantryman 
in the Demilitarized Zone (DMZ), and reports exposure to 
Agent Orange while operating in areas in the DMZ.  He relates 
his current diagnosis of diabetes mellitus to such exposure.  

In support of his claim, the veteran has submitted Veterans 
Health Admininstrative (VHA) Directive 2000-027 which 
establishes the policy and procedures to offer VA Agent 
Orange Registry (AOR) examinations to veterans who served in 
Korea during 1968 or 1969.  The Directive states that VA may 
provide a veteran who served in the Korean Conflict in 1968 
or 1969 with an Agent Orange Registry (AOR) examination, 
consultation, or counseling, if the veteran requests 
participation in the AOR examination program (Section 703 of 
Public Law 102-585).   The veteran's military records 
indicate that the veteran served as an infantryman in Korea 
in 1966 to 1967; through his representative, the veteran has 
requested a VA examination.  

The Board finds that, on remand, the RO should contact the 
United States Armed Services Center for Research of Unit 
Records (the Unit Records Center) and any other appropriate 
entity to attempt to verify the use of herbicides in the DMZ 
in 1966 and 1967, when the veteran was stationed in Korea.  
The veteran has also identified a possible second exposure to 
Agent Orange.  The veteran states that in 1968, he was 
assigned to Logistical Services Division at the Oakland Army 
Base in California.  His duties included collecting and 
disposing of uniforms from soldiers returning from Vietnam.  
He worked in this capacity for an extended period of time and 
believes he came into contact with Agent Orange that had 
contaminated the returning soldiers' uniforms.  The veteran's 
military records indicate he was stationed in Oakland, 
California and worked as a Unit and Organization Supply 
Specialist.  However, there is nothing in the record, besides 
the veteran's assertions, that the materials and uniforms he 
handled were contaminated with Agent Orange, and the RO has 
not addressed whether the veteran's service in the military 
while stationed at the Oakland Army Base might have exposed 
the veteran to a herbicide substance.  The RO should request 
that the veteran provide additional evidence to support these 
allegations.  

After completion of the above, the RO should make a specific 
finding as to whether the evidence establishes that the 
veteran was likely exposed to Agent Orange during his 
military service.  If so, the RO should arrange for the 
veteran to undergo examination to obtain a medical opinion as 
to the relationship, if any, between such exposure and the 
veteran's subsequent development of diabetes mellitus.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
examination sent to the veteran by the pertinent VA medical 
facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions: 

1.  The RO request that the Unit Records 
Center (and any other appropriate entity) 
to provide any available information 
which might corroborate the veteran's 
alleged exposure to Agent Orange while 
serving in the DMZ, in Korea, in 1966 and 
1967.  The RO should provide the Unit 
Records Center copies of any relevant 
documents (to include statements made by 
the veteran).  The RO should also follow 
up on any additional development 
suggested by the Unit Records Center.  

2.  The RO should also request that the 
veteran provide additional information 
and evidence to support his assertions 
that he was exposed to herbicides while 
stationed at the Oakland Army Base where 
he alleges to have handled contaminated 
uniforms and equipment worn by returning 
soldiers.  

2.  After all records and/or responses 
have been associated with the claims 
file, the RO should review the record and 
make a specific determination as to 
whether the veteran was likely exposed to 
Agent Orange during service.  If likely 
in-service Agent Orange exposure is 
established, the RO should proceed with 
the development requested in paragraph 3.  
If likely in-service Agent Orange 
exposure is not established, the RO 
should skip the development requested in 
paragraphs 3 and 4, and proceed with 
paragraph 5.  

3.  The RO should arrange for the veteran 
to undergo a VA examination to obtain a 
medical opinion as to the relationship 
between such exposure and current 
diabetes mellitus.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  Detailed clinical findings 
should be reported.

After examination of the veteran and 
consideration of the record, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
there is at least as likely as not a 
medical relationship between the 
veteran's likely in-service Agent Orange 
exposure and current diabetes mellitus.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies any notice(s) of the date and time 
of the examination sent to the veteran by 
the pertinent VA medical facility.  

5.	To help avoid future remand, the RO 
must ensure
that all requested notification and 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file to ensure
that any additional notification and 
development action required by the VCAA 
has been accomplished.

7.  Thereafter, the RO should adjudicate 
the veteran's 
claim for service connection for diabetes 
mellitus, claimed as due to Agent Orange 
exposure, in light of all pertinent 
evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

